DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,044,844. Though the claims are not identical, as the claims of the instant application are broader than the claims of patent’ 084, the claims of patent ‘084 disclose all the claimed limitations of the instant application albeit with minor obvious wording differences.
Claims 1 and 4 corresponds with Claim 1 of Patent ‘844.
Claim 2 corresponds with Claim 2 of Patent ‘844.
Claim 3 corresponds with Claim 3 of Patent ‘844.
Claim Objections
Claim 1 objected to because of the following informalities: 
Lines 2-3: “battery into on the scalable frame” the phrase “into on” is grammatically awkward.  The examiner suggests -- battery 
Lines 12-13: “respective drive units for each of the front and rear wheel” lacks proper antecedent basis.  The examiner suggest -- respective drive units for a front and a rear wheel --
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,611,738 issued to Ruffner in view of U.S. Patent No. 6,425,452 issued to Steiner et al., and in further view of U.S. Patent Publication No. 2009/0065273 issued to Wyatt et al.
Regarding Claim 1, Ruffner teaches in Figures 1-16 and respective portions of the specification of a modular multipurpose machine or vehicle (1), comprising: 
a modular scalable frame (see Figure 2, platform 25) with battery (3) incorporated into on the scalable frame (Figure 2);
a modular electric drive system (motor 20, transmission 21); and
modular attachments or components for configuring the machine or vehicle for a plurality of maintenance or transportation functions (Figure 4 shows a mowing module 18 and Figure 7 shows grass seed/fertilizer module 151);
wherein the modular electric drive system includes a power train (transmission 21) with respective drive units for rear wheels (19),
Ruffner disclose the claimed invention except for teaching of a drive unit for front wheels (22).
Steiner et al. teaches in Figures 1-4 and respective portions of the specification of transmission (belts 54A, 54B) for driving front and rear wheels (26, 36) for a mower (see at least Col. 6, lines 34-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a four-wheel drive, as taught by Steiner et al., to provide a power drive for the front wheels taught by Ruffner.  One would be motivated to provide a four wheel drive to provide a uniform drive to all the wheels (an objective suggested by Steiner et al. in at least Col. 6, lines 42-44) which would be advantageous for a mower operating on hilly terrain.
Ruffner, as modified, disclose the claimed invention except for teaching each drive unit includes a planetary gear, and servo motor for each of the front and rear wheels, the power train includes steerable or non-steerable wheel power units, housing the respective drive units, and including respective servo controllers for each of the front and rear wheels.
Wyatt et al. teach of a control system for a mower (300) that includes a drive unit (310a, 310b) that includes a servo motor (341), planetary drive (314a, 314b), housing (Figure 7) for each wheel of a single wheel configuration, and a control unit (Figure 7) for each motor (290a, 290b).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have been obvious to include a planetary drive and associated controller, as taught by Wyatt et al., for driving the wheels taught by Wyatt et al.  One would be motivated to include a planetary gear set to provide a teaching for Ruffner’s suggestion that an alternate embodiment uses a gear set (the planetary gear set taught by Wyatt et al.) could be used for the transmission (21)—see at least Col. 14, lines 7-10.  
Regarding Claim 2, Ruffner teaches a positioning system (Ruffner disclose GPS); a computer controller coupled to the modular electric drive system, the modular attachments, and the positioning system; and a server coupled to the computer controller and which provides for unmanned, location based operation of the machine or vehicle, and the modular attachments (see Figures 8 and 9 which shows the relationship between the computer (processor 66 or 93) the motor interface (80), modular attachments (88) and the modem (103) which would couple to an ISP server).
Regarding Claim 3, Ruffner teaches the positioning system is one of a global positioning system (Ruffner disclose GPS Col. 4, line 63), a Galileo positioning system, and a Glonass positioning system and which provides automatic steering.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims—and to obviate any Double Patenting Rejection.
The primary reason for the indication of allowable subject matter in this case is the inclusion of a modular electric drive system includes the power train with interchangeable tires, and with the wheels, the planetary gears, the servo motors, the servo controllers, and the drives also being interchangeable across a plurality of multipurpose machine or vehicle platforms for a modular vehicle that includes modular attachments or components to configure the machine for a plurality of maintenance or transportation functions, where the modular electric drive includes a power train for each front and rear wheels, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618